           Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO
                                Case No. 2:18-CV-00485-DCN

WAYNE GARRIGAN, individually and on
behalf of all others similarly situated,

         Plaintiff,
v.

DMB FINANCIAL, LLC, et al.,

      Defendants.
_______________________________________/

                          PLAINTIFF’S RESPONSE IN OPPOSITION
                          TO DEFENDANTS’ MOTION TO DISMISS

         The Court should deny Defendants’ motion to dismiss (D.E. 12) because Plaintiff has

standing to assert Telephone Consumer Protection Act claims, and the Court has personal

jurisdiction over Defendants in connection with Plaintiffs’ and all putative class members’ claims

arising from Defendants’ unsolicited, prerecorded-voice marketing calls directed to Plaintiff in

Idaho.

         Plaintiff sufficiently pleads standing by alleging that as a result of Defendants’ TCPA

violations, he suffered the types of harms the TCPA was enacted to protect against. Defendants

ignore recent, controlling Ninth Circuit law to argue the contrary.

          Plaintiff also sufficiently pleads a basis for specific personal jurisdiction over Defendants

by alleging that Defendants intentionally directed their calls – tortious acts – to him in Idaho. And,

because Plaintiff sufficiently alleges a basis for specific personal jurisdiction over Defendants in

connection with his TCPA claims, the Court has personal jurisdiction over Defendants in

connection with all putative class members’ claims regardless of whether they received

Defendants’ calls in Idaho or elsewhere. Defendants’ motion to dismiss is therefore baseless.
          Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 2 of 9



                                 PLAINTIFF’S ALLEGATIONS

       Defendants offer debt management services to consumers for a fee. Complaint (D.E. 1) at

¶¶ 1-2. To solicit customers, Defendants cold call consumers using a calling system that delivers

a prerecorded voice message, without consumers’ consent, regardless of whether the consumers’

phone numbers are registered on the national Do Not Call registry (“DNC”). Id. at ¶ 3. In

Plaintiff’s case, Defendants made 8 prerecorded voice telemarketing calls to him in Idaho on his

Idaho cellular phone number, without his consent – regardless of the fact that Plaintiff’s phone

number was registered on the DNC, and notwithstanding his repeated demands that Defendants

stop calling him. Id. at ¶¶ 4-5, 8-9.

         Defendants’ calls caused Plaintiff actual harm, including: “aggravation,” “nuisance,”

“invasions of privacy,” and “loss of use and enjoyment of [his] phone…, including wear and tear

to … [its] components.” Id. at ¶¶ 20-21, 31-32. Seeking redress for these injuries, Plaintiff asserts

three TCPA claims on behalf of putative class members. Id. at ¶ 33. Two claims based on

Defendants’ use of a prerecorded voice message without consent, and one claim based on

Defendants’ unsolicited calls to numbers registered on the DNC without consent.

                                          ARGUMENT

                              Plaintiff Sufficiently Pleads Standing

       Less than one year ago, in Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037 (9th

Cir. 2017), the Ninth Circuit expressly set forth the requirements for pleading an injury in fact for

purposes of Article III standing in connection with a TCPA claim after the Supreme Court’s Article

III standing-related ruling in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016).

       The Ninth Circuit started by determining that Congress enacted the TCPA to prevent

“[u]nsolicited telemarketing phone calls” because those calls, “by their nature, invade the privacy

                                                 2
          Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 3 of 9



and disturb the solitude of their recipients.” Van Patten, 847 F.3d at 1043. The Ninth Circuit

therefore held that “[a] plaintiff alleging a violation under the TCPA need not allege any additional

harm beyond the one Congress has identified” – i.e., an invasion of privacy. Id. (“Unlike in

Spokeo, where a violation of a procedural requirement minimizing reporting inaccuracy may not

cause actual harm or present any material risk of harm, the telemarketing text messages at issue

here, absent consent, present the precise harm and infringe the same privacy interests Congress

sought to protect in enacting the TCPA.” (annotations omitted)).

        Here, Plaintiff alleges that, among other injuries, Defendants’ unsolicited calls invaded his

privacy. Complaint (D.E. 1) at ¶¶ 20-21, 31-32. This is precisely the injury the TCPA is intended

to prevent. Van Patten, 847 F.3d at 1043. Therefore, nothing more is required for Plaintiff to

establish standing at this stage of the proceedings. Id.

            Plaintiff Sufficiently Pleads A Basis for Specific Personal Jurisdiction

        Plaintiff sufficiently pleads a basis for specific personal jurisdiction over Defendants by

alleging that Defendants intentionally directed their TCPA violative calls to Plaintiff in Idaho.

        “Under the Ninth Circuit's test for specific jurisdiction, the plaintiff must show that the

defendant either purposefully availed itself of the privilege of conducting activities in the forum

state or purposefully directed its activities toward the forum state. At this step, courts use different

tests depending on the nature of the claim. A purposeful availment analysis is most often used in

suits sounding in contract. A purposeful direction analysis, on the other hand, is most often used

in suits sounding in tort. For cases sounding in tort, the purposeful direction requirement for

specific personal jurisdiction is analyzed under the ‘effects test’ derived from Calder v. Jones, 465

U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984). The ‘effects test’ is satisfied if the defendant

(1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the

                                                   3
          Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 4 of 9



defendant knows is likely to be suffered in the forum state.” Amini v. Pro Custom Solar LLC, No.

SACV 17-2244 JVS (SKx), 2018 U.S. Dist. LEXIS 140920, at *9 (C.D. Cal. Aug. 13, 2018)

(annotations omitted).

       “TCPA violations are tortious acts.” Keim v. ADF MidAtlantic, Ltd. Liab. Co., 199 F.

Supp. 3d 1362, 1367 (S.D. Fla. 2016); see Mey v. Got Warranty, Inc., 193 F. Supp. 3d 641, 647

(N.D.W. Va. 2016) (“Indeed, the TCPA can be viewed as merely applying this common law tort

to a 21st-century form of personal property and a 21st-century method of intrusion.”).

Accordingly, district courts evaluating personal jurisdiction in TCPA cases have regularly applied

the Calder effects test to evaluate whether “the defendant purposefully availed himself of the

privileges of doing business within the forum.” E.g., Keim, 199 F. Supp. 3d at 1369-70.

       For example, in Keim, the district court evaluated the existence of specific personal

jurisdiction in Florida over non-resident defendants under the effects test. The plaintiff alleged

that the defendants sent TCPA violative text messages “in a manner that was not limited to any …

specific geographic region” and which “include[ed] Florida phone numbers.” Id. The district

court determined that “it [was] reasonable to anticipate that harm from a TCPA violation arising

from a call or text message to a Florida number would be suffered in Florida.” Id. Accordingly,

consistent with district courts throughout the country, it held that “calls or text messages to a phone

number affiliated with a particular state that violate the TCPA [are] sufficient to satisfy the effects

test for a court of that state to exercise personal jurisdiction over the defendant.” Id.; accord Luna

v. Shac, LLC, No. C14-00607 HRL, 2014 U.S. Dist. LEXIS 96847, at *11 (N.D. Cal. July 14,

2014) (“[W]here Shac intentionally sent text messages directly to cell phones with California based

area codes, … Shac expressly aimed its conduct at California [and] … knew that the alleged harm

caused by the text messages it sent to California cell phones was likely to be suffered in California.

                                                  4
          Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 5 of 9



Accordingly, the ‘effects’ test is satisfied, and Luna has met its burden of demonstrating that Shac

purposefully directed its activity at the forum state.”); cf. Eisenband v. Starion Energy, Inc., No.

17-80195-CIV-MARRA, 2018 U.S. Dist. LEXIS 79572, at *17 (S.D. Fla. May 11, 2018), in

which, the defendant called the plaintiff in Florida to her non-Florida phone number.

        Here, Plaintiff satisfies the effects test by similarly alleging that Defendants purposefully

directed their calls to Plaintiff in Idaho. Complaint (D.E. 1) at ¶¶ 4-5, 8-9. 1

    Because the Court has Personal Jurisdiction over Defendants for Plaintiff’s Claims,
    the Court has Personal Jurisdiction over Defendants for the Putative Class’s Claims

        This Court has specific personal jurisdiction over Defendants for all class members’

claims because it has specific personal jurisdiction over Defendants for Plaintiff’s claims.

Notwithstanding, Defendants argue based exclusively on the Supreme Court’s holding in Bristol-

Myers Squibb that the Court should dismiss non-Idaho residents’ claims. However, as the vast

majority of district courts addressing this precise argument have found, the personal jurisdiction

rule relating to non-resident plaintiffs enunciated in Bristol-Myers Squibb, a mass-tort action

originally filed in California state court that named both resident and non-resident plaintiffs, does

not apply in the class action context.

        This is because “[i]n a mass tort action, like the one in Bristol-Myers, each plaintiff is a

real party in interest to the complaints, meaning that they were named as plaintiffs in the

complaints. By contrast, in a putative class action, one or more plaintiffs seek to represent the

rest of the similarly situated plaintiffs, and the ‘named plaintiffs’ are the only plaintiffs actually



1
 Although Plaintiff does not allege his cell phone number in the complaint, on a motion to dismiss,
he is entitled to the reasonable inference that, because he alleges that he is an Idaho resident that
received Defendants’ calls in Idaho, his phone number has an Idaho area code. See Holland Am.
Line, Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 455 (9th Cir. 2007) (“The trial court must draw
all reasonable inferences in favor of the nonmoving party.”).
                                                   5
         Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 6 of 9



named in the complaint.” Tickling Keys, Inc. v. Transam. Fin. Advisors, Inc., 305 F. Supp. 3d

1342 (M.D. Fla. Apr. 3, 2018).

       Unlike the state court mass tort plaintiffs in Bristol-Myers Squibb, “the party seeking to

maintain a class action [in federal court] must satisfy the due process safeguards contained in

Federal Rule of Civil Procedure 23.” Feldman v. BRP United States, Inc., No. 17-CIV-61150-

DIMITROULEAS/S, 2018 U.S. Dist. LEXIS 53298, at *15 (S.D. Fla. Mar. 28, 2018).

Accordingly, in a federal court class action “courts are concerned only with the jurisdictional

obligations of the named plaintiffs.” Chernus v. Logitech, Inc., Civil Action No. 17-673(FLW),

2018 U.S. Dist. LEXIS 70784, at *19-20 (D.N.J. Apr. 27, 2018).

       Here, personal jurisdiction over Defendants with respect to the nationwide classes’ claims

turns exclusively on the Court’s personal jurisdiction over Defendants in connection with

Plaintiff’s claims – which is not reasonably in dispute. Accordingly, because the Court has

specific personal jurisdiction over Defendants as to Plaintiff’s TCPA claims, the Court also has

specific personal jurisdiction over Defendants as to the putative classes’ TCPA claims. Nothing

in Defendants’ motion supports a different conclusion.

       The Court should therefore deny Defendants’ motion to dismiss non-Idaho residents’

claims based on Defendants’ irrelevant and unsupported Bristol-Myers Squibb based personal

jurisdiction argument. See, e.g., Becker v. HBN Media, Inc., 314 F. Supp. 3d 1342 (S.D. Fla.

June 6, 2018) (“Bristol-Myers does not apply to class actions”); Chernus, 2018 U.S. Dist.

LEXIS 70784 (D.N.J. Apr. 27, 2018) (“courts are concerned only with the jurisdictional

obligations of the named plaintiffs”); Tickling Keys, 2018 U.S. Dist. LEXIS 79578, (M.D. Fla.

April 4, 2018) (“the Court declines to extend Bristol-Myers to the class action context”); In re

Morning Song Bird Food Litig., 2018 U.S. Dist. LEXIS 44825 (S.D. Cal. Mar. 19, 2018)

                                                 6
            Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 7 of 9



(“claims of unnamed class members are irrelevant to the question of specific jurisdiction”);

Casso’s Wellness Store & Gym LLC v. Spectrum Lab Prods., Inc., No. 17-2161, 2018 U.S. Dist.

LEXIS 43974 (E.D. La. Mar. 19, 2018) (“material differences between mass tort actions and

class actions further support the finding that Bristol-Myers is inapplicable to the instant case, a

purported class action invoking federal question subject matter jurisdiction”); Molock v. Whole

Foods Market, Inc., No. 16-cv-02483, 2018 U.S. Dist. LEXIS 42582 (D.D.C. Mar. 15, 2018)

(“These additional [Rule 23] elements of a class action supply due process safeguards not

applicable in the mass tort context.”); Sanchez v. Launch Tech. Workforce Sols., LLC, 297 F.

Supp. 3d 1360 (N.D. Ga. Jan 26, 2018) (adopting magistrate’s report and recommendation which

concluded: “in contrast to a mass action like Bristol-Myers, which may—and likely would—

present significant variations in the plaintiffs’ claims, the requirements of Rule 23 class

certification ensure that the defendant is presented with a unitary, coherent claim to which it need

respond only with a unitary, coherent defense”); In re Chinese-Manufactured Dry Wall Prods.

Liab. Litig., MDL No. 09-2047, 2017 U.S. Dist. LEXIS 197612 (E.D. La. Nov. 30, 2017) (“a

class action has different due process safeguards”); Fitzhenry-Russell v. Dr. Pepper Snapple

Grp., Inc., No. 17-cv-00564, 2017 U.S. Dist. LEXIS 155654 (N.D. Cal. Sept. 22, 2017)

(“Bristol-Myers is meaningfully distinguishable based on that case concerning a mass tort

action”).

                                         CONCLUSIONS

       Plaintiff sufficiently pleads standing by alleging that he suffered the type of injury the

TCPA was enacted to protect against. And Plaintiff sufficiently pleads a basis for personal

jurisdiction over Defendants for purposes of his claims and the putative classes’ claims by



                                                  7
         Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 8 of 9



alleging that Defendants directed their TCPA violative calls to him in Idaho. The Court should

therefore deny Defendants’ motion to dismiss.

       Dated: January 28, 2019               /s/ James Bendell
                                             Bendell Law Firm PLLC
                                             1810 E. Schneidmiller Avenue, Ste
                                             140 Post Falls, Idaho 83854
                                             Telephone: (208) 773-9669
                                             james@bendelllawfirm.com
                                             Avi R. Kaufman
                                             kaufman@kaufmanpa.com
                                             KAUFMAN P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881
                                             Stefan Coleman
                                             law@stefancoleman.com
                                             LAW OFFICES OF STEFAN COLEMAN, P.A.
                                             201 S. Biscayne Blvd., 28th floor
                                             Miami, FL 33131
                                             Telephone: (877) 333-9427
                                             Facsimile: (888) 498-8946

                                             Attorneys for Plaintiff and the putative Classes




                                                8
         Case 2:18-cv-00485-REB Document 14 Filed 01/28/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel

of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                   /s/ James Bendell




                                               9
